DETAILED ACTION
This final action is responsive to the amendments filed 17 February 2021.  Claims 1-20 are pending.  Claims 1, 12, and 19 are independent claims.  Claims 1-12 and 15-20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant prior art arguments have been fully considered and they are persuasive.
Specifically, Applicant argues (pgs. 9-11) that the cited references do not teach the user selecting a setpoint control element.
Examiner agrees.  Accordingly, a new reference, Chromy (US 2016/0273793 A1), has been added to the rejection as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0058248 A1) hereinafter known as Park in view of Goyal (US 9,353,965 B1) hereinafter known as Goyal in view of Chromy (US 2016/0273793 A1) hereinafter known as Chromy.

Regarding independent claim 1, Park teaches:
...
a user interface device configured to display output to a user and receive input from the user;  (Park: Figs. 3A, 3E-5A, and ¶[0022] and ¶[0024]; Park teaches a building management system that includes a GUI provided to the user wherein the user is able to customize the GUI layouts.)
a processing circuit configured to: receive, via the user interface device, a custom user interface created by the user via the user interface device, the custom user interface defining a ... home screen for the ... customized with user preferred interface elements ... ;  (Park: ¶[0031]; Park teaches the widget appearance and placement of widgets in the GUI may be changed by the user.)
cause the user interface device to display the custom user interface; and  (Park: Fig. 2A and ¶[0031] and ¶[0042]-¶[0044]; Park teaches an exemplary GUI presented to the user, interpreted as a home screen, which contains a layout of widgets customized to the user.)
operate one or more pieces of building equipment to control an environmental condition of the building.  (Park: ¶[0062]; Park teaches a widget being a security or temperature widget.  Figs. 3C-3D and ¶[0049] teach the user interacting with the widgets.)


Park does not explicitly teach:
A thermostat for a building, the thermostat comprising:
...
... thermostat ... thermostat ... 

However, Goyal teaches:
A thermostat for a building, the thermostat comprising:  (Goyal: col. 11, lines 35-59; Goyal teaches a thermostat.)
...
... thermostat ... thermostat ...  (Goyal: col. 11, lines 35-59; Goyal teaches a thermostat.)



Park in view of Goyal does not explicitly teach:
... including a temperature setpoint control element selected by the user from a plurality of different temperature setpoint control element options displayed by the user interface device

However, Chromy teaches:
... including a temperature setpoint control element selected by the user from a plurality of different temperature setpoint control element options displayed by the user interface device  (Chromy: Fig. 4 and ¶[0025]-¶[0026] and ¶[0036]; Chromy teaches the user being able to manipulate the size of elements.  Such elements can be setpoint objects.  Accordingly, the foregoing is interpreted as the user being able to select a setpoint element from a plurality of different variations.)

Chromy in the same field of endeavor as the present invention, as the reference is directed to managing a building environment controller.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building thermostat capable of customizing user interfaces as taught in Park in view of Goyal with the ability to select the setpoint elements as taught in Chromy.  Park already teaches presenting 







Regarding claim 2, Park in view of Goyal in view of Chromy further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to: receive, via the custom user interface displayed by the user interface device, one or more environmental settings; and operate the one or more pieces of building equipment to control the environmental condition of the building based on the one or more environmental settings.  (Park: ¶[0062]; Park teaches a widget being a security or temperature widget.  Figs. 3C-3D and ¶[0049] teach the user interacting with the widgets.)







Regarding claim 3, Park in view of Goyal in view of Chromy further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to receive, via the user interface device, the custom user interface created by the user by receiving locations for each of the user preferred interface elements.  (Park: ¶[0031]; Park teaches the widget appearance and placement of widgets in the GUI may be changed by the user.)







Regarding claim 4, Park in view of Goyal in view of Chromy further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to receive, via the user interface device, the custom user interface created by the user by receiving a size for each of the user preferred interface elements.  (Park: ¶[0031]; Park teaches the widget appearance and placement of widgets in the GUI may be changed by the user.  Further ¶[0063] and ¶[0080] teach that the sizes of the various panes of the GUI window may be altered based on the functions being performed by the user.)







Regarding claim 5, Park in view of Goyal in view of Chromy further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to receive, via the user interface device, the custom user interface created by the user by receiving a color for each of the user preferred (Park: ¶[0040], ¶[0044], and ¶[0080]; Park teaches retrieving colors for display in the presentation description.) 







Regarding claim 10, Park in view of Goyal in view of Chromy further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to synchronize the custom user interface across the thermostat and a user device by pushing, via a network, the custom user interface, to a network server configured to receive the custom user interface and to cause the user interface device of the user device to display the custom user interface.  (Park: Fig. 3A and ¶[0025] and ¶[0031]; Park teaches communication with the a presentation server which pushes data for display on the client device.)







Regarding claims 12-14 and 19, these claims recite a method which performs the function of the building controller of claims 1-5; therefore, the same rationale for rejection applies.





Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goyal in view of Chromy in view of Holaso (US 2019/0384242 A1) hereinafter known as Holaso.

 claim 6, Park in view of Goyal in view of Chromy further teaches the thermostat of claim 1 (as cited above).

Park in view of Goyal in view of Chromy does not explicitly teach the limitations of claim 6.

However, Holaso teaches
wherein the user preferred interface elements comprise at least one of: a weather forecast interface element indicating outdoor weather conditions for a predefined future time period; and an energy usage chart indicating past energy usage caused by operation of the one or more pieces of building equipment; wherein the processing circuit is configured to receive, via the user interface device, the custom user interface by receiving a selection of at least one of the weather forecast interface element and the energy usage chart.  (Holaso: Fig. 2 and ¶[0036]; Holaso teaches an energy chart that shows energy usage for selected equipment, i.e. a boiler.)

Park and Holaso are in the same field of endeavor as the present invention, as the references are directed to managing building environment controllers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building management system capable of customizing user interfaces as taught in Park with further including an energy usage chart for a specific building equipment as taught in Holaso.  Park already teaches presenting custom user interface for a building management system.  However, Park does not explicitly teach including an energy usage chart for a specific building equipment.  Holaso provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Holaso because the combination would allow the user to view specific metrics.


claims 15, this claim recites a method performed by the building controller of claim 6; therefore, the same rationale for rejection applies.



	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goyal in view of Chromy in view of Matas (US 2012/0130546 A1) hereinafter known as Matas.

Regarding claim 7, Park in view of Goyal in view of Chromy further teaches the thermostat of claim 1 (as cited above).

Park in view of Goyal in view of Chromy does not explicitly teach the limitations of claim 7.

However, Matas teaches
wherein the processing circuit is configured to receive, via the user interface device, the custom user interface by receiving a selection of the user preferred interface elements from: a first heating setpoint selection element colored a first color, the first heating setpoint selection element configured to receive a value for a heating setpoint; and a second heating setpoint selection element colored a second color, the second heating setpoint selection element configured to receive the value for the heating setpoint; wherein the processing circuit is configured to receive the custom user interface by receiving the selection of the user preferred interface elements from: a first cooling setpoint selection element colored a third color, the first cooling setpoint selection element configured to receive a value for the cooling setpoint; and a second cooling setpoint selection element colored a fourth color, the second cooling setpoint selection element configured to receive a value for the cooling setpoint.  (Matas: ¶[0052]-¶[0054]; Matas teaches changing background colors for set-point, such as red for heating and blue for cooling; and further, using saturation and brightness in the colors for different amounts of heat/cooling.)

Park and Matas are in the same field of endeavor as the present invention, as the references are directed to managing building environment controllers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building management system capable of customizing user interfaces as taught in Park with further including interface that provides heating/cooling setpoints at different color ranges as taught in Matas.  Park already teaches presenting custom user interface for a building management system.  However, Park does not explicitly teach including interface that provides heating/cooling setpoints at different color ranges.  Matas provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Matas because the combination would allow the user to view specific metrics.







Claims 8, 11, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goyal in view of Chromy in view of Scott (US 2014/0108985 A1) hereinafter known as Scott.

Regarding claim 8, Park in view of Goyal in view of Chromy further teaches the thermostat of claim 1 (as cited above).

Park further teaches:
wherein the processing circuit is configured to: store a plurality of user interfaces, each of the plurality user interfaces defining the thermostat home screen for the thermostat and each of (Park: Fig. 3A and ¶[0041]-¶[0044]; Park teaches a presentation server that stores data to customize the interface based on user login information.)
...
...
...

Park in view of Goyal in view of Chromy does not explicitly teach:
cause the plurality of user interfaces to include the custom user interface by storing the custom user interface in response to a determination that the custom user interface is received, via the user interface device;  
receive a selection of one of the plurality of user interfaces; and 
cause the user interface device to display the selection of the plurality of user interfaces.

However, Scott teaches:
cause the plurality of user interfaces to include the custom user interface by storing the custom user interface in response to a determination that the custom user interface is received, via the user interface device;  (Scott: Figs. 1 and 2 and ¶[0050], ¶[0063], ¶[0067], ¶[0068], and ¶[0078]; Scott teaches storing dashboards on a configuration database which is available for selection.)
receive a selection of one of the plurality of user interfaces; and  (Scott: Figs. 1 and 2 and ¶[0050], ¶[0063], ¶[0067], ¶[0068], and ¶[0078]; Scott teaches storing dashboards on a configuration database which is available for selection.)
cause the user interface device to display the selection of the plurality of user interfaces.  (Scott: Figs. 1 and 2 and ¶[0050], ¶[0063], ¶[0067], ¶[0068], and ¶[0078]; Scott teaches storing dashboards on a configuration database which is available for selection.  In addition, ¶[0081]-¶[0084] further teaches selecting stored dashboard for display.)










Regarding claim 11, Park in view of Goyal in view of Chromy in view of Scott further teaches the thermostat of claim 10 (as cited above).

Scott further teaches:
wherein the processing circuit is configured to synchronize an updated custom user interface across the thermostat and the user device by: receiving, via the network, the updated custom user interface from the network server, the updated custom user interface updated by the user device and received by the network server from the user device; and storing the updated custom user interface, wherein storing the updated custom user interface replaces the custom user interface.  (Scott: Figs. 1 and 2 and ¶[0050], ¶[0063], and ¶[0067]; Scott teaches storing dashboards on a configuration database which is located on a network.)






Regarding claims 16, 18, and 20, these claims recite a method which performs the function of the building controller of claims 8, 10, and 11; therefore, the same rationale for rejection applies.





Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goyal in view of Chromy in view of Goyal (US 9,353,965 B1) hereinafter known as Goyal.


Regarding claim 9, Park in view of Goyal in view of Chromy further teaches the building controller of claim 1 (as cited above).



However, Goyal teaches:
wherein the processing circuit is configured to: store a plurality of user interfaces, the plurality of user interfaces comprising the custom user interface and a second custom user interface, wherein the custom user interface is associated with a first user and the second custom user interface is associated with a second user; detect of one of the first user or the second user within the building; cause the user interface device to display the custom user interface in response to a detection of the first user; and cause the user interface device to display the second custom user interface in response a detection of the second user.  (Goyal: col. 42, lines 18-40; Goyal teaches detecting whether a user is a child or an adult and customizing the interface accordingly.)

Park and Goyal are in the same field of endeavor as the present invention, as the references are directed to managing building environment controllers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a building controller capable of customizing user interfaces as taught in Park with different interfaces based on the user as taught in Goyal.  Park already teaches customizing interfaces and creating different layouts.  However, Park does not explicitly teach different interfaces based on the user.  Goyal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Park to include teachings of Goyal because the combination would allow using multiple displays for different users, as suggested by Goyal: col. 42, lines 18-40.




claim 17, this claim recites a method that is performed by the building controller of claim 9; therefore, the same rationale for rejection applies.




Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142